DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on June 23, 2021 have been entered.  The claims pending in this application are claims 15, 17, 19-28, 37, 38, and 43-50 wherein claims 21, 22, and 37 have been withdrawn due to the restriction requirement mailed on July 23, 2014. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on January 7, 2020. Claims 15, 17, 19, 20, 23-28, 38, and 43-50 will be examined. 

Claim Objections
Claim 15 is objected to because of the following informality: “and is not Carnoy’s solution or Methacarn” should bee “and is not Carnoy’s solution or Methacarn solution”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15, 17, 19, 20, 23-28, 38, 43-46, 49, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiang et al., (US 2006/0040283 A1, published on February 23, 2006) in view of Delfour et al., (Journal of Molecular Diagnostics, 8, 157-169, 2006), Rochaix (WO 2004/08336, published on September 30, 2004), Cory et al., (US 2006/ 0090214A1, published on April 27, 2006), and Chu (US Patent No. 6,291,180 B1, published on September 18, 2001). 
Regarding claims 15, 17, 20, 23-28, and 43, Xiang et al., teach (1) mounting at least one part of the biological sample (ie., supraoptic nucleus (SON) from brain) on at least one support (ie., the glass slide), (2) optionally treating the at least one part of the biological sample with a sample treatment agent (eg., ethanol or xylene), wherein said treatment can be carried out at any stage of the procedure before step (6), (3) staining the at least one part of the fixed biological sample mounted on the at least one support with a first cell or tissue staining agent (ie., stained with anti-oxytocin-neurophysin antibody), (4) determining target cells or tissue comprising biomolecules of interest by observing the at least one part stained in step (3) (ie., red color stained by anti-oxytocin-neurophysin antibody), (5) separating the target cells or tissue (ie., the tissue stained by anti-oxytocin-neurophysin antibody) comprising biomolecules of interest (ie., RNA) from the remainder of the biological sample mounted on the at least one support, and (6) isolating the biomolecules from the target cells or tissue separated in step (5) wherein the biomolecules comprise RNA as recited in claim 15, the method comprises step (2) and the sample treatment agent is a de-waxing agent (ie., xylene) as recited in claim 17 wherein the de-waxing agent is a de-paraffinizing agent such as xylene as recited in claims 20 and 23 (see page 33, paragraph [0375]), the at least one support (ie., the glass slide) is transparent as recited in claim 24, the at least one support is made of glass (ie., the glass slide) or a transparent polymer as recited in claim 25, the target cells or tissue comprising biomolecules of interest from the biological sample in step (4) is observed under light or backlight (eg., by using Leica DM RX microscope) as recited in claim 26, the target cells or tissue comprising biomolecules of interest from the biological sample in step (4) is observed under a microscope (eg., Leica DM RX microscope) as recited in claim 27, the target cells or tissue is/are separated in step (5) by microdissection, laser capture microdissection, scraping, or cutting out as recited in claim 28, and the biological sample comprises at least one section of 0.5 to 12 µm (ie., 8 µm) thickness of a non-formalin-fixed paraffin-embedded sample as recited in claim 43 (see pages 32-36, Example 14, paragraphs [0368] to [390]).  
Regarding claim 38, Xiang et al., teach that the fixed biological sample is divided in sections of 0.5 to 12 µm thickness (ie., 8µm), and in step (1), the at least one of the support is a transparent support, in step (2) the at least one part of the biological sample is treated with the sample treatment agent and the sample treatment agent is a de-waxing agent (ie., xylene), and in step (4), the target cells or tissue is/are determined in the stained sample section (see pages 32-36, Example 14, paragraphs [0368] to [390]).  Although Xiang et al., do not teach that, in step (5) of claim 15, the remainder of the fixed sample (ie., fixed sections stained by anti-oxytocin-neurophysin antibody) is discarded, in view of the teachings of Xiang et al., it is obvious to one having ordinary skill in the art at the time the invention was made to discard the slides after scraping fixed sections  stained by anti-oxytocin-neurophysin antibody from the slides into Eppendorf tubes (see paragraph [0371]).  
Xiang et al., do not disclose that the biological sample is fixed with a non-crosslinking composition and a wax embedded and staining the at least one part of the biological sample mounted on the at least one support for a time period that is not more than 60 seconds with a first cell or tissue staining agent and rinsing the at least one part of the biological sample with water wherein the non-crosslinking composition does not comprise formaldehyde as recited in claim 15, the fixed biological sample is non-formalin-fixed paraffin-embedded sample (non-FFPE- sample) as recited in claim 19, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 45 seconds with the first cell or tissue staining agent as recited in claim 44, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 30 seconds with the first cell or tissue staining agent as recited in claim 45, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 15 seconds with the first cell or tissue staining agent as recited in claim 46, the non-crosslinking composition comprises one or more alcohols as recited in claim 49, and the non-crosslinking composition comprises ethanol or methanol as recited in claim 50. 
Delfour et al., teach a method for fixing biological specimens such as MCF-7 cell pellet using a non-crosslinking agent such as RCL2 solution from WO 2004/083369 (see page 158) wherein RCL2 solution comprises 40% to 80% (v/v) ethanol (see Rochaix, abstract). 
Regarding claims 15 and 19, since Cory et al., teach that brain tissue fixed in Bouin’s solution for 5 hr are embedded in paraffin, and 8 µm sections are transferred to silane-coated microscope slides and stained with hematoxylin and eosin (see pages 6 and 7, paragraph [0098]), Cory et al., disclose that the fixed biological sample is a wax embedded sample as recited in claim 15 and the fixed biological sample is non-formalin-fixed paraffin-embedded sample (non-FFPE- sample) as recited in claim 19. 
Regarding claims 15, 38, and 44-46, since Chu teaches that “[D]eparaffinized tissue section slides which are in slide holders are placed vertically into a staining dish with 500 mL of hematoxylin solution for 10 seconds with ultrasound followed by washing with running tap water in a staining dish for 5 seconds with ultrasound.  The slides are placed in 95% ethyl alcohol for 5 seconds with ultrasound and counterstained in eosin-phloxine solution for 10 
seconds with ultrasound” (see column 18), Chu discloses staining the at least one part of the biological sample mounted on the at least one support for a time period that is not more than 60 seconds with a first cell or tissue staining agent and rinsing the at least one part of the biological sample with water as recited in claim 15 wherein said section is stained for not more than 60 seconds with a first tissue staining agent and rinsed said section with water as recited in claim 38, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 45 seconds with the first cell or tissue staining agent as recited in claim 44, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 30 seconds with the at least one cell or tissue staining agent as recited in claim 45, and step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 15 seconds with the at least one cell or tissue staining agent as recited in claim 46. 
	Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods as recited in claims 15, 19, 38, 44-46, 49, and 50 by staining the at least one part of the biological sample mounted on the at least one support for a time period that is less than 15 seconds with a first cell or tissue staining agent and rinsing the at least one support with water wherein the biological sample is fixed with a non-crosslinking composition and a wax embedded, the non-crosslinking composition does not comprise formaldehyde, the fixed biological sample is non-formalin-fixed paraffin-embedded sample (non-FFPE-sample such as DSP-fixed paraffin-embedded biological sample), and the non-crosslinking composition comprises ethanol or methanol in view of the prior arts of  Xiang et al., Delfour et al., Rochaix, Cory et al., and Chu. One having ordinary skill in the art would have been motivated to do so because Delfour et al., have successfully fixed biological specimens such as MCF-7 cell pellet using a non-crosslinking agent such as RCL2 solution from WO 2004/083369 (see page 158) wherein RCL2 solution comprises 40% to 80% (v/v) ethanol (see Rochaix, abstract) and provided advantages of the RCL2 solution “methacarn, as previously shown, and RCL2, a promising new fixative, have great potential for performing both morphological and molecular analyses on the same fixed tissue sample, even after laser-capture microdissection, and can open new doors for investigating small target lesions such as premalignant breast lesions”, “methacarn and the new fixative RCL2 give accurate morphological and immunohistochemical results for breast tumor diagnosis and allow extraction of high-quality DNA and RNA, including RNA extracted from laser-captured breast tumor cells”, and “RCL2 is as efficient in protecting RNA as previously shown when performing the dehydration steps at room temperature, which makes its use in routine practice likely in the future. Moreover, this new fixative is devoid of toxicity with easy processing steps (P. Rochaix, unpublished data). In this respect, RCL2, and to a lesser extent methacarn, belong to a new generation of tissue fixatives, including UMFIX described by Vincek and colleagues,16 which could be used in routine laboratory for pathological diagnosis and molecular analysis of the same tissue samples. Although the question of long-term tissue storage should now be addressed, these new fixation procedures will undoubtedly make molecular analysis of human clinical samples easier, including analysis of small premalignant lesions in which microdissection approaches are needed. In conclusion, we made a careful evaluation of methacarn and RCL2 fixatives using paraffin-embedded human breast tumor samples and found that both fixatives had high performance, even after several months of tissue storage, regarding tissue histomorphology and DNA and RNA preservation, including RNA extracted from microdissected tissue samples. These fixatives will be helpful in the future for investigating small target lesions such as premalignant breast lesions” (see page 157, abstract, page 158, left column, second paragraph, and page 168, left column, second and third paragraphs), Cory et al., have successfully shown that brain tissue fixed in Bouin’s solution for 5 hr are embedded in paraffin, and 8 µm sections are transferred to silane-coated microscope slides and stained with hematoxylin and eosin (see pages 6 and 7, paragraph [0098]), Chu has successfully shown that “[D]eparaffinized tissue section slides which are in slide holders are placed vertically into a staining dish with 500 mL of hematoxylin solution for 10 seconds with ultrasound followed by washing with running tap water in a staining dish for 5 seconds with ultrasound.  The slides are placed in 95% ethyl alcohol for 5 seconds with ultrasound and counterstained in eosin-phloxine solution for 10 seconds with ultrasound” (see column 18), and embedding a different biological sample such as a biological sample fixed by non-crosslinking fixative composition in paraffin and mounting the paraffin embedded sample on a support during the process of performing the method recited in claim 15, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to fix the biological sample taught by Xiang et al., using the non-crosslinking fixative composition comprising RCL2 solution having 40% to 80% (v/v) ethanol taught by Delfour et al., and Rochaix, and embed the biological sample fixed by the non-crosslinking fixative composition in paraffin, mount the paraffin embedded sample on a support, stain said section recited in claim 15 for a time period that is less than 15 seconds with a first tissue staining agent (ie., hematoxylin) and rinse said section with water, and stain said section recited in claim 15 for a time period that is less than 1 seconds with a second tissue staining agent (ie., Eosin) based on his or her experimental requirement in view of the prior arts of Xiang et al., Delfour et al., Rochaix,  Cory et al., and Chu so that the methods recited in claims 15, 19, 38, 44-46, 49, and 50 would be performed in order to preserve morphology and nucleic acid integrity of target cells or tissue comprising biomolecules of interest such that the target cells or tissue comprising biomolecules of interest would be easily determined by observing a better image of the at least one part of the biological sample mounted on the at least one support stained and rinsed in step (3) of claim 15. 
More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 15, 17, 19, 20, 23-28, 38, 43-45, and 47-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiang et al., in view of Delfour et al., Rochaix , Cory et al., and Abate-Shen et al., (US 2008/0216180 A1, published on September 4, 2006). 
Regarding claims 15, 17, 20, 23-28, and 43, Xiang et al., teach (1) mounting at least one part of the biological sample (ie., supraoptic nucleus (SON) from brain) on at least one support (ie., the glass slide), (2) optionally treating the at least one part of the biological sample with a sample treatment agent (eg., ethanol or xylene), wherein said treatment can be carried out at any stage of the procedure before step (6), (3) staining the at least one part of the fixed biological sample mounted on the at least one support (ie., stained with anti-oxytocin-neurophysin  antibody), (4) determining target cells or tissue comprising biomolecules of interest by observing the at least one part stained in step (3) (ie., red color stained by anti-oxytocin-neurophysin antibody), (5) separating the target cells or tissue (ie., the tissue stained by anti-oxytocin-neurophysin antibody) comprising biomolecules of interest (ie., RNA) from the remainder of the biological sample mounted on the at least one support, and (6) isolating the biomolecules from the target cells or tissue separated in step (5) wherein the biomolecules comprise RNA as recited in claim 15, the method comprises step (2) and the sample treatment agent is a de-waxing agent (ie., xylene) as recited in claim 17 wherein the de-waxing agent is a de-paraffinizing agent such as xylene as recited in claims 20 and 23 (see page 33, paragraph [0375]), the at least one support (ie., the glass slide) is transparent as recited in claim 24, the at least one support is made of glass (ie., the glass slide) or a transparent polymer as recited in claim 25, the target cells or tissue comprising biomolecules of interest from the biological sample in step (4) is observed under light or backlight (eg., by using Leica DM RX microscope) as recited in claim 26, the target cells or tissue comprising biomolecules of interest from the biological sample in step (4) is observed under a microscope (eg., Leica DM RX microscope) as recited in claim 27, the target cells or tissue is/are separated in step (5) by microdissection, laser capture microdissection, scraping, or cutting out as recited in claim 28, and the biological sample comprises at least one section of 0.5 to 12 µm (ie., 8 µm) thickness of a non-formalin-fixed paraffin-embedded sample as recited in claim 43 (see pages 32-36, Example 14, paragraphs [0368] to [390]).  
Regarding claim 38, Xiang et al., teach that the fixed biological sample is divided in sections of 0.5 to 12 µm thickness (ie., 8µm), and in step (1), the at least one of the support is a transparent support, in step (2), the section is treated with the sample treatment agent and the sample treatment agent is a de-waxing agent (ie., xylene), and in step (4), the target cells or tissue is/are determined in the stained sample section (see pages 32-36, Example 14, paragraphs [0368] to [390]).  Although Xiang et al., do not teach that, in step (5) of claim 15, the remainder of the fixed sample (ie., fixed sections stained by anti-oxytocin-neurophysin antibody) is discarded, in view of the teachings of Xiang et al., it is obvious to one having ordinary skill in the art at the time the invention was made to discard the slides after scraping fixed sections stained by anti-oxytocin-neurophysin antibody from the slides into Eppendorf tubes (see paragraph [0371]). 
Xiang et al., do not disclose that the biological sample is fixed with a non-crosslinking composition and a wax embedded and staining the at least one part of the biological sample mounted on the at least one support for not more than 60 seconds with at least one cell or tissue staining agent and rinsing the at least one part of the biological sample with water wherein the non-crosslinking composition does not comprise formaldehyde as recited in claim 15, the fixed biological sample is non-formalin-fixed paraffin-embedded sample (non-FFPE- sample) as recited in claim 19, step (3), said section is stained for not more than 60 seconds with a first 
tissue staining agent and rinsed said section with water as recited in claim 38, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for less than 45 seconds with the at least one cell or tissue staining agent as recited in claim 44, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for less than 30 seconds with the at least one cell or tissue staining agent as recited in claim 45, step (3) comprises: (a) staining the at least one part of the biological sample mounted on the at least one support for up to 30 seconds with Hematoxylin, (b) rinsing the at least one part of the biological sample stained in step (a) with water, and (c) staining the at least one part of the biological sample rinsed in step (b) for less than 3 seconds with Eosin as recited in claim 47, step (c) comprises staining the at least one part of the biological sample rinsed in step (b) for less than 1 second with Eosin as recited in claim 48, the non-crosslinking composition comprises one or more alcohols as recited in claim 49, and the non-crosslinking composition comprises ethanol or methanol as recited in claim 50. 
	 Delfour et al., teach a method for fixing biological specimens such as MCF-7 cell pellet using a non-crosslinking agent such as RCL2 solution from WO 2004/083369 (see page 158) wherein RCL2 solution comprises 40% to 80% (v/v) ethanol (see Rochaix, abstract). 
		Regarding claims 15 and 19, since Cory et al., teach that brain tissue fixed in Bouin’s solution for 5 hr are embedded in paraffin, and 8 µm sections are transferred to silane-coated microscope slides and stained with hematoxylin and eosin (see pages 6 and 7, paragraph [0098]), Cory et al., disclose that the fixed biological sample is a wax embedded sample as recited in claim 15 and the fixed biological sample is non-formalin-fixed paraffin-embedded sample (non-FFPE- sample) as recited in claim 19. 
Regarding claims 15, 38, 44, 45, and 47, since Abate-Shen et al., teach that “[F]rozen sections were allowed to thaw briefly for 1 hour.  Slides were then rehydrated (100% ethanol 2×for 2 minutes, 95% EtOH for 2 minutes, 70% ethanol for 2 minutes, 50% ethanol for 2 minutes, Milli-Q diH2O 2 ×for 5 minutes).  Staining was as follows: slides immersed in filtered Harris Modified Hematoxylin (Fisher SH26D-500) for  ̴ 15 seconds, rinsed with Milli-Q diH2O until water, immersed in Eosin for 5 seconds, dehydrated in ascending alcohol solutions 
(95%, 2×100% for 2 mins each), cleared with xylene 3×for 5 minutes each, and coverslipped with Clear Mount” (see paragraph [0181]), Abate-Shen et al., disclose staining the at least one part of the biological sample mounted on the at least one support for not more than 60 seconds with at least one cell or tissue staining agent and rinsing the at least one part of the biological sample with water as recited in claim 15, staining the at least one part of the biological sample mounted on the at least one support for not more than 60 seconds with at least one cell or tissue staining agent and rinsing the at least one part of the biological sample with water as recited in claim 15 wherein said section is stained for not more than 60 seconds with a first tissue staining agent and rinsed said section with water as recited in claim 38, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for less than 45 seconds with the at least one cell or tissue staining agent as recited in claim 44, step (3) comprises staining the at least one part of the biological sample mounted on the at least one support for less than 30 seconds with the at least one cell or tissue staining agent as recited in claim 45, step (3) comprises: (a) staining the at least one part of the biological sample mounted on the at least one support for up to 30 seconds with Hematoxylin, and (b) rinsing the at least one part of the biological sample stained in step (a) with water as recited in claim 47. 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods as recited in claims 15, 19, 38, 44, 45, and 47-50 by staining the at least one part of the biological sample mounted on the at least one support for less than 30 seconds with at least one cell or tissue staining agent or hematoxylin, rinsing the at least one support with water, and staining the at least one part of the biological sample rinsed for less than 1 second with Eosin wherein the biological sample is fixed with a non-crosslinking composition and a wax embedded, the non-crosslinking composition 
does not comprise formaldehyde, the fixed biological sample is non-formalin-fixed paraffin-embedded sample  (non-FFPE-sample such as DSP-fixed paraffin-embedded biological sample), and the non-crosslinking composition comprises ethanol or methanol in view of the prior arts of  Xiang et al., Delfour et al., Rochaix, Cory et al., and Abate-Shen et al.. One having ordinary skill in the art would have been motivated to do so because Delfour et al., have successfully fixed biological specimens such as MCF-7 cell pellet using a non-crosslinking agent such as RCL2 solution from WO 2004/083369 (see page 158) wherein RCL2 solution comprises 40% to 80% (v/v) ethanol (see Rochaix, abstract) and provided advantages of the RCL2 solution “methacarn, as previously shown, and RCL2, a promising new fixative, have great potential for performing both morphological and molecular analyses on the same fixed tissue sample, even after laser-capture microdissection, and can open new doors for investigating small target lesions such as premalignant breast lesions”, “methacarn and the new fixative RCL2 give accurate morphological and immunohistochemical results for breast tumor diagnosis and allow extraction of high-quality DNA and RNA, including RNA extracted from laser-captured breast tumor cells”, and “RCL2 is as efficient in protecting RNA as previously shown when performing the dehydration steps at room temperature, which makes its use in routine practice likely in the future. Moreover, this new fixative is devoid of toxicity with easy processing steps (P. Rochaix, unpublished data). In this respect, RCL2, and to a lesser extent methacarn, belong to a new generation of tissue fixatives, including UMFIX described by Vincek and colleagues,16 which could be used in routine laboratory for pathological diagnosis and molecular analysis of the same tissue samples. Although the question of long-term tissue storage should now be addressed, these new fixation procedures will undoubtedly make molecular analysis of human clinical samples easier, including analysis of small premalignant lesions in which microdissection approaches are needed. In conclusion, we made a careful evaluation of methacarn and RCL2 fixatives using paraffin-embedded human breast tumor samples and found that both fixatives had high performance, even after several months of tissue storage, regarding tissue histomorphology and DNA and RNA preservation, including RNA extracted from microdissected tissue samples. These fixatives will be helpful in the future for investigating small target lesions such as premalignant breast lesions” (see page 157, abstract, page 158, left column, second paragraph, and page 168, left column, second and third paragraphs), Cory et al., have successfully shown that brain tissue fixed in Bouin’s solution for 5 hr are embedded in paraffin, and 8 µm sections are transferred to silane-coated microscope slides and stained with hematoxylin and eosin (see pages 6 and 7, paragraph [0098]), Abate-Shen et al., successfully shown that “[F]rozen sections were allowed to thaw briefly for 1 hour.  Slides were then rehydrated (100% ethanol 2×for 2 minutes, 95% EtOH for 2 minutes, 70% ethanol for 2 minutes, 50% ethanol for 2 minutes, Milli-Q diH2O 2 ×for 5 minutes).  Staining was as follows: slides immersed in filtered Harris Modified Hematoxylin (Fisher SH26D-500) for  ̴ 15 seconds, rinsed with Milli-Q diH2O until water, immersed in Eosin for 5 seconds, dehydrated in ascending alcohol solutions 
(95%, 2×100% for 2 mins each), cleared with xylene 3×for 5 minutes each, and coverslipped with Clear Mount” (see paragraph [0181]), and embedding a different biological sample such as a biological sample fixed by non-crosslinking fixative composition comprising RCL2 solution having 40% to 80% (v/v) ethanol taught by Delfour et al., and Rochaix in paraffin and mounting the paraffin embedded sample on a support during the process of performing the method recited in claim 15, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to fix the biological sample taught by Xiang et al., using the non-crosslinking fixative composition comprising RCL2 solution having 40% to 80% (v/v) ethanol taught by Delfour et al., and Rochaix and embed the biological sample fixed by the non-crosslinking fixative composition in paraffin, mount the paraffin embedded sample on a support, stain the at least one part of the biological sample mounted on the at least one support for a time period that is less than 15 seconds with a first cell or tissue staining agent  and rinse the at least one support with water, and stain said section recited in claim 15 for a time period that is less than 1 seconds with a second tissue staining agent (ie., Eosin) based on his or her experimental requirement 
in view of the prior arts of Xiang et al., Delfour et al.,Rochaix, Cory et al., and Abate-Shen et al., so that the methods recited in claims 15, 18, 38, 44, 45,  and 47-50 would be performed in order to preserve morphology and nucleic acid integrity of target cells or tissue comprising biomolecules of interest such that the target cells or tissue comprising biomolecules of interest would be easily determined by observing a better image of the at least one part of the biological sample mounted on the at least one support stained and rinsed in step (3) of claim 15. 
More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claims 15, 17, 19, 20, 23-28, 38, and 43-51 have been considered but are moot because the new ground of rejection does not rely on matters specifically challenged in the argument.

Conclusion
7.	 No claim is allowed. 
8.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 19, 2021